DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
The examiner for this application has changed.  Please indicate Examiner Hai Tran as the examiner of record in all future correspondences.

This is the Final Office in response to the Amendment filed on April 01, 2022 for Application No. 16/011,009, title: “Method Of Interface Financial Service Including Investing, Funding And Trading, And Apparatus, Interface And Platform Thereof”.

Status of the Claims
Claims 1-7 were pending.  By the 04/01/2022 Amendment, claims 1 and 4-6 have been amended, and no claim has been added or cancelled.  Accordingly, claims 1-7 remain pending and have been examined.

Priority
This application was filed on 06/18/2018 and claims the benefits of US Provisional Application No. 62/521,793 filed on 06/19/2017.  For the purpose of examination, the 06/19/2017 is considered to be the effective filing date.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 4 currently recite the following amendments:
“… generating an on-screen decision interface, using the one or more hardware processors, the on-screen decision interface including a first window containing content identifying a project for which an entity is requesting funding and indicating a share of the project available for funding, the content identifying the project being stored in a database in association with an identifier of the entity requesting the funding and an identifier of the share of the project available for funding;

providing the on-screen decision interface including the first window containing the content generated on a corresponding display of the one or more viewers, the on-screen decision interface displaying data aggregators retrieved based on the stored identifier of the entity in association with the project identified and displaying data obtained through interactive collection of information based on an input from the one or more viewers via at least one second window containing actionable zones displayed with the content through the on-screen decision interface of the one or more viewers...”

are not supported in the Specification and as such are considered to be new matter.   The closest description in paragraph 134 of the Specification describing an “on-screen decision matrix”, not an “on-screen decision interface”.  It should be noted that there is a difference between an “on-screen decision matrix” and an “on-screen decision interface”.  A decision matrix evaluates and prioritizes a list of options and is a decision-making tool while a decision interface usually include elements such as windows, menus, icons, numeric/Boolean controls and indicators, tabs, selection, graphs etc.  An interface is technical and interactive while a matrix is not.  The Examiner finds that the description in paragraph 134 is not sufficient to support the newly added amendments.
Applicant is request to cancel the new matter in response to this Office Action.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) abstract idea.
First, under the 2019 PEG step 1 analysis, it is determined that the claims are directed to a process performed by a computer and is within the four statutory categories of invention.
Second, step 2A, Prong One analysis is performed to determine whether a claim recites one of the judicial exceptions by identifying if he claim limitations fall in one of the enumerated abstract idea groupings (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Upon review of claims 1 and 4, along with specification provided by applicant, it is determined that the claims are directed to a process of generating content, distributing content, identifying an investor, applying the investor funds to funding of the project and transferring ownership of the value to the investor.  This concept falls within the Certain Methods of Organizing Human Activity grouping (by steps of generating content, distributing content, calculating valuation of the project identified by the content identifier, identifying a candidate investor, applying funding credit to the project and transferring value of the project to the investor) of the 2019 PEG because it describes a fundamental economic principles or practices (e.g., receiving funding and crediting the value to the investor).  Accordingly, it is determined that the claims recite an abstract idea since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.
The steps of generating content, distributing content, identifying an investor, applying the investor funds to funding of the project and transferring ownership of the value to the investor and is managing human activity as part of commercial or legal interactions (including legal obligations; business relations).  Thus, the Examiner concludes the Prong 1 inquiry by finding the elements identified above encompass an abstract idea.     
Step 2A, prong two analyses is performed to determine whether the judicial exception is integrated into a practical application of the exception.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  
Here, Claims 1-7 recite the use of a computer to perform the process of generating content, distributing content, identifying an investor, applying the investor funds to funding of the project and transferring ownership of the value to the investor.  The device is recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f).  The Examiner finds no indication in the Specification, that the operations recited in claims 1 and 4 require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any allegedly inventive programming, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions.  Also, the specification states that “may be implemented using a desktop or laptop computer, a handheld/portable device such as a personal digital assistant (PDA), mobile phone, and a specialized terminal, or any machine that is capable of sending and/or receiving of information via the network 130 (Specification [0043], [0045] and [0046]).  
With respect to the newly added limitations such as “on-screen decision interface”, “a first window”, and “a second window”, the Examiner finds these are merely screens for displaying information (i.e., content identifying a project) and receiving information (i.e., input from viewers).  Applicant’s Specification describe these screen to be matrixes and no more than displaying information and receiving input from viewers (see paragraph 134).  
[00134]  Fig. 16 illustrates an example of an interface 1500 displaying an on-screen decision matrix 1501. According to an embodiment, the interface 1500 is a graphical user interface (GUI) displaying an on-screen decision matrix 1501 on a screen of any type of a display apparatus. The on-screen decision matrix 1501 provides several types of information including but not limited to displayable items that are selectable items such as menu items, icons, etc., and/or actionable items displayed in a plurality of regions (zones) of an on-screen decision matrix 1501 which control and/or trigger execution of an operation to be performed.

Accordingly, these additional elements are not sufficient to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Looking at the elements as a combination does not add anything more than the elements analyzed individually. 
Step 2B: Upon determining that the claims are directed to a judicial exception, the additional elements are evaluated to determine to see if they amount to significantly more than the abstract idea and when analyzed under Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the use of generic hardware such as processors, communication modules and a program memory amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. That is, simply implementing the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim does not provide any non-conventional or non-generic arrangement of these claim elements, and the elements individually or in combination do not provide improvements to the functioning of a computer or any other technology or technical field. For these reasons there is no inventive concept.
Therefore, claims 1-7 are rejected under 35 U.S.C. §101 and are not patent eligible. Dependent claims 2, 3, 5-7 when analyzed are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. 
The dependent claims describe basic activity of processing information, transmitting information. Claims 2, 3, and 5-7 recite process steps of calculating probability, displaying information, identifying the investor based on risk tolerance criteria, type of content and method of display and use of location of the investor.  These additional recited limitations narrow the information to a particular type and content and are merely extra solution activity which only refine the abstract idea further and do not include additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  Therefore, the dependent claims are also not patent eligible when viewed individually or in combination with others.
As discussed above, the claims recite judicial exceptions of abstract idea and evaluated whether the additional elements integrate judicial exception into a practical application resulting in improvement to the functioning of a computer, or an improvement to another technology or technical field and to see if they amount to significantly more than the judicial exception, and determined that the claims are not patent eligible under 35 U.S.C. 101.


Prior Art 35 USC § 102 and § 103
 A prior art search has been conducted and no art was identified to reject the claims at this time.

Response to Arguments
Applicant’s arguments with respect to rejection of claims based on 35 USC § 101 have been considered but are not persuasive.
The Applicant asserts that “claim 1 does not recite general management of personal behavior/relationships/interactions between people but rather provides “an on-screen decision interface displaying data aggregators retrieved based on the stored identifier of the entity in association with the project identified and... obtained through interactive collection of information based on an input from the one or more viewers via actionable zones displayed with the content through the on-screen decision interface of the one or more viewers.””
The Examiner respectfully disagrees.  The claims recite a process of generating content, distributing content, identifying an investor, applying the investor funds to funding of the project and transferring ownership of the value to the investor. This concept falls within the Certain Methods of Organizing Human Activity grouping (by steps of generating content, distributing content, calculating valuation of the project identified by the content identifier, identifying a candidate investor, applying funding credit to the project and transferring value of the project to the investor) of the 2019 PEG because it describes a fundamental economic principles or practices (e.g., receiving funding and crediting the value to the investor). Accordingly, it is determined that the claims recite an abstract idea since they are directed to one or more of the judicial exceptions identified in the 2019 PEG. 

Further, Applicant cites the Example 23 in the USPTO Examination Guidance and argues that the present claims are analogous to the Example.  Thus, the present claims are directed to patentable subject matter.
The Examiner respectfully disagrees.  The claims in Example 23 recite a specific application of the mathematical algorithm that improves the functioning of the basic display function of the computer itself and improves the ability of the computer to display information and interact with the user.  Conversely, the present claims recite a process of generating content, distributing content, identifying an investor, applying the investor funds to funding of the project and transferring ownership of the value to the investor.  The present claims do not improve the functioning of the computer or the computer display, nor do they improve the ability of the computer to display information and interact with the user.  The improvement of the present claims is on the “method” itself (e.g., receiving funding and crediting the value to the investor), not the functioning of the computer itself or another technology as that in the Example.  There is no hardware improvement as described in Applicant's Specification.  There is no software improvement that meet the criteria as discussed in the “Enfish” case law.  There is no indication that the combinations of elements or limitations improves the functioning of a computer or improves any other technology.  Therefore, the rationale from the Example does not apply to the present claims.
Therefore, in conclusion, Applicant’s arguments are not persuasive and the rejection of the claims is MAINTAINED.

Conclusion
Claims 1-7 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697